Case 2:18-cv-00521-RWS-RSP Document 37 Filed 01/13/20 Page 1 of 2 PageID #: 303



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

  MONUMENT PEAK VENTURES, LLC,

                     Plaintiff,

  v.                                                    2:18-cv-00521-RWS-RSP

  HMD GLOBAL OY,                                        JURY TRIAL DEMANDED

                     Defendant.


              STIPULATED MOTION FOR DISMISSAL WITH PREJUDICE

        Plaintiff Monument Peak Ventures, LLC and defendant HMD Global Oy, pursuant to

 Fed. R. Civ. P. 41(a)(2) and (c), hereby move for an order dismissing all claims and

 counterclaims in this action WITH PREJUDICE, subject to the terms of that certain agreement

 entitled “SETTLEMENT AND LICENSE AGREEMENT” and dated December 13, 2019, with

 each party to bear its own costs, expenses and attorneys’ fees.

 //

 //

 //

 //

 //

 //

 //

 //

 //

 //

 //
Case 2:18-cv-00521-RWS-RSP Document 37 Filed 01/13/20 Page 2 of 2 PageID #: 304



   January 13, 2020                               Respectfully submitted,

  /s/ Marc Belloli, with permission, by          /s/ Matthew J. Moffa
  Matthew J. Moffa                               JOHN D. PENN, Bar No. 15752300
  M. Elizabeth Day (CA SBN 177125)               JPenn@perkinscoie.com
  Admitted to Practice in Texas                  PERKINS COIE LLP
  eday@feinday.com                               500 N. Akard Street, Suite 3300
  David Alberti                                  Dallas, Texas 75201
  dalberti@feinday.com                           Phone: (214) 965-7700
  Sal Lim                                        Fax: (214) 965-7799
  slim@feinday.com
  Marc Belloli                                   WILLIAM J. MCCABE
  mbelloli@feinday.com                           WMcCabe@PerkinsCoie.com
  FEINBERG DAY KRAMER                            MATTHEW J. MOFFA
  ALBERTI LIM TONKOVICH &                        MMoffa@PerkinsCoie.com
  BELLOLI LLP                                    PERKINS COIE LLP
  1600 El Camino Real, Suite 280                 1155 Avenue of the Americas, 22nd Floor
  Menlo Park, CA 94025                           New York, New York 10036-2711
  Tel: 650 618-4360                              Phone: (212) 262-6900
  Fax: 650 618-4368                              Fax: (212) 977-1649

  Attorneys for Plaintiff                        Attorneys for Defendant
  Monument Peak Ventures, LLC                    HMD Global Oy



                                 CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who have consented to electronic service are

 being served with a copy of this document via the Court’s CM/ECF system per Local Rule CV-

 5(a)(3) on January 13, 2020.


                                                     /s/ Matthew J. Moffa
                                                     Matthew J. Moffa
